DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3, 7-9, and 11-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Farrens et al. (U.S. Patent No. 10,193,038).
Regarding to claim 1, Farrens teaches a semiconductor-device-formed sapphire substrate on which gallium-nitride-based semiconductor devices are arrayed and formed on a sapphire substrate (Fig. 3C, column 6, lines 18-19, lines 43-44, semiconductor-device-formed sapphire substrate 8 on which gallium-nitride-based semiconductor devices are arrayed and formed on a sapphire substrate),
a nitrogen-gallium re-fusion layer at an interface between the sapphire substrate and the semiconductor devices (Fig. 3C, column 6, lines 43-44; column 8, lines 7-12, nitrogen-gallium re-fusion layer 11 at an interface between the sapphire substrate 8 and the semiconductor devices),
wherein an adhesive strength of the nitrogen-gallium re-fusion layer is smaller than an adhesive strength of an adhesive layer that bonds the semiconductor devices to a circuit board (Fig. 3C, adhesive strength of the nitrogen-gallium re-fusion layer 11 is smaller than an adhesive strength of an adhesive layer that bonds the semiconductor devices to circuit board 32, thereby, as seen in Fig. 3D, the semiconductor device could be released from substrate 8 and adheres to the circuit board 32).
Regarding to claim 3, Farrens teaches a method of manufacturing a semiconductor-device-formed sapphire substrate, comprising:
forming gallium-nitride-based semiconductor devices on a sapphire substrate (Fig. 3A, column 6, lines 10-20); and then
performing a peeling pretreatment for peeling the semiconductor devices off from the sapphire substrate (Fig. 3B-D, peeling pretreatment for peeling the semiconductor devices off from the sapphire substrate 8),
wherein the peeling pretreatment includes a process of forming a nitrogen-gallium re-fusion layer by applying a laser beam to an interface between the semiconductor devices and the sapphire substrate from a back surface side of the sapphire substrate (Fig. 3C, column 8, lines 7-10),
the laser beam used in the process is applied with an energy density lower than an energy density of a laser beam with which the semiconductor devices peel off from the sapphire substrate (Fig. 3C, the energy is applied such that not entire layer 11 is destroyed, the semiconductor devices are not peeled off from the sapphire substrate at this step), and
after the laser beam is applied, the sapphire substrate and the semiconductor devices are held by the nitrogen-gallium re-fusion layer with an adhesive strength smaller than an adhesive strength of an adhesive layer that bonds the semiconductor devices to a circuit board (Fig. 3C, adhesive strength of the nitrogen-gallium re-fusion layer 11 is smaller than an adhesive strength of an adhesive layer that bonds the semiconductor devices to circuit board 32, thereby, as seen in Fig. 3D, the semiconductor device could be released from substrate 8 and adhered to the circuit board 32).
Regarding to claim 7, Farrens teaches a method of manufacturing a semiconductor-device-formed sapphire substrate on which gallium-nitride-based semiconductor devices are arrayed and formed on a sapphire substrate (Fig. 3A, column 6, lines 10-20), the method comprising:
a peeling preprocessing process of peeling the semiconductor devices off from a sapphire substrate, which is performed after the gallium-nitride-based semiconductor, devices are formed (Fig. 3B-D, peeling pretreatment for peeling the semiconductor devices off from the sapphire substrate 8),
wherein, in the peeling pretreatment process, a laser beam having an energy density lower than an energy density of a laser beam with which the gallium-nitride based semiconductor devices to be peeled off from the sapphire substrate is applied to an interface between the gallium-nitride-based semiconductor devices and the sapphire the energy is applied such that not entire layer 11 is destroyed, the semiconductor devices are not peeled off from the sapphire substrate at this step).
Regarding to claim 8, Farrens teaches in the peeling pretreatment process, the laser beam is applied from the back surface side of the sapphire substrate while applying pressure between the gallium nitride-based semiconductor devices and the sapphire substrate (Fig. 3C).
Regarding to claim 9, Farrens teaches in the peeling pretreatment process, a region of the interface between the gallium-nitride-based semiconductor devices and the sapphire substrate is divided into a plurality of regions, and the laser beam is applied from the back surface side of the sapphire substrate (Fig. 3D).
Regarding to claim 11, Farrens teaches a method of transferring a semiconductor device from a sapphire substrate, comprising a process of preparing the semiconductor-device-formed sapphire substrate according to claim 1,
a process of forming, on the semiconductor devices on the sapphire substrate or a circuit board, an adhesive layer having an adhesive strength larger than an adhesive strength of a nitrogen-gallium re-fusion layer at an interface between the sapphire substrate and the semiconductor devices (Fig. 3C, forming on the semiconductor devices on the sapphire substrate, adhesive layer 48 having an adhesive strength larger than an adhesive strength of a nitrogen-gallium re-fusion layer at an interface between the sapphire substrate and the semiconductor devices, such that the semiconductor device is then released from substrate and adhered to the circuit board 32
an alignment process of aligning the semiconductor devices arrayed on the sapphire substrate with the circuit board (Fig. 3A, aligning the semiconductor devices arrayed on the sapphire substrate 8 with the circuit board 32);
a bonding process of bonding the semiconductor devices to the circuit board via the adhesive layer while pressurizing the sapphire substrate against the circuit board (Fig. 3B); and
a peeling and arrangement process of peeling the semiconductor devices off from the sapphire substrate by the adhesive strength of the adhesive layer and arranging the semiconductor devices on the circuit board (Fig. 3D).
Regarding to claim 12, Farrens teaches a method of transferring a semiconductor device from a sapphire substrate, comprising a process of preparing the semiconductor-device-formed sapphire substrate according to claim 3,
a process of forming, on the semiconductor devices on the sapphire substrate or a circuit board, an adhesive layer having an adhesive strength larger than an adhesive strength of a nitrogen-gallium re-fusion layer at an interface between the sapphire substrate and the semiconductor devices (Fig. 3C, forming on the semiconductor devices on the sapphire substrate, adhesive layer 48 having an adhesive strength larger than an adhesive strength of a nitrogen-gallium re-fusion layer at an interface between the sapphire substrate and the semiconductor devices, such that the semiconductor device is then released from substrate and adhered to the circuit board 32);
an alignment process of aligning the semiconductor devices arrayed on the sapphire substrate with the circuit board (Fig. 3A, aligning the semiconductor devices arrayed on the sapphire substrate 8 with the circuit board 32
a bonding process of bonding the semiconductor devices to the circuit board via the adhesive layer while pressurizing the sapphire substrate against the circuit board (Fig. 3B); and
a peeling and arrangement process of peeling the semiconductor devices off from the sapphire substrate by the adhesive strength of the adhesive layer and arranging the semiconductor devices on the circuit board (Fig. 3D).
Regarding to claim 13, Farrens teaches a method of transferring a semiconductor device from a sapphire substrate, comprising a process of preparing the semiconductor-device-formed sapphire substrate according to claim 7,
a process of forming, on the semiconductor devices on the sapphire substrate or a circuit board, an adhesive layer having an adhesive strength larger than an adhesive strength of a nitrogen-gallium re-fusion layer at an interface between the sapphire substrate and the semiconductor devices (Fig. 3C, forming on the semiconductor devices on the sapphire substrate, adhesive layer 48 having an adhesive strength larger than an adhesive strength of a nitrogen-gallium re-fusion layer at an interface between the sapphire substrate and the semiconductor devices, such that the semiconductor device is then released from substrate and adhered to the circuit board 32);
an alignment process of aligning the semiconductor devices arrayed on the sapphire substrate with the circuit board (Fig. 3A, aligning the semiconductor devices arrayed on the sapphire substrate 8 with the circuit board 32);
a bonding process of bonding the semiconductor devices to the circuit board via the adhesive layer while pressurizing the sapphire substrate against the circuit board (Fig. 3B); and
a peeling and arrangement process of peeling the semiconductor devices off from the sapphire substrate by the adhesive strength of the adhesive layer and arranging the semiconductor devices on the circuit board (Fig. 3D).
Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaiser et al. (U.S. Patent No. 8,524,573).
Regarding to claim 1, Kaiser teaches a semiconductor-device-formed sapphire substrate on which gallium-nitride-based semiconductor devices are arrayed and formed on a sapphire substrate (Figs. 3A-B, column 7, lines 23-26), semiconductor-device-formed sapphire substrate 1 on which gallium-nitride-based semiconductor devices are arrayed and formed on a sapphire substrate),
a nitrogen-gallium re-fusion layer at an interface between the sapphire substrate and the semiconductor devices (Fig. 1D, Fig. 3D, column 10, lines 1-7),
wherein an adhesive strength of the nitrogen-gallium re-fusion layer is smaller than an adhesive strength of an adhesive layer that bonds the semiconductor devices to a circuit board (Fig. 3E, column 10, lines 7-9, adhesive strength of the nitrogen-gallium re-fusion layer is smaller than an adhesive strength of an adhesive layer that bonds the semiconductor devices to circuit board 4, thereby, as seen in Fig. 3E, the semiconductor devices could be released from substrate 1 while adhered to the circuit board 4).
Regarding to claim 11, Kaiser teaches a method of transferring a semiconductor device from a sapphire substrate, comprising a process of preparing the semiconductor-device-formed sapphire substrate according to claim 1,
a process of forming, on the semiconductor devices on the sapphire substrate or a circuit board, an adhesive layer having an adhesive strength larger than an adhesive strength of a forming on the semiconductor devices on the sapphire substrate, adhesive layer 5 having an adhesive strength larger than an adhesive strength of a nitrogen-gallium re-fusion layer at an interface between the sapphire substrate and the semiconductor devices, such that the semiconductor device is then released from substrate and adhered to the circuit board 4);
an alignment process of aligning the semiconductor devices arrayed on the sapphire substrate with the circuit board (Fig. 3D, aligning the semiconductor devices arrayed on the sapphire substrate 1 with the circuit board 4);
a bonding process of bonding the semiconductor devices to the circuit board via the adhesive layer while pressurizing the sapphire substrate against the circuit board (Fig. 3D, column 7, lines 33-39); and
a peeling and arrangement process of peeling the semiconductor devices off from the sapphire substrate by the adhesive strength of the adhesive layer and arranging the semiconductor devices on the circuit board (Fig. 3E).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kaiser et al. (U.S. Patent No. 8,524,573), as applied to claim 1 above.
Regarding to claim 2, Kaiser teaches the nitrogen-gallium re-fusion layer having a low shear strength such that the sapphire substrate can be removed from the stack (Fig. 3E). Kaiser does specifically disclose the sapphire substrate and the semiconductor devices are held by the nitrogen-gallium re-fusion layer having a shear strength of 230 kg/cm2 or less, however, it would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to configure the sapphire substrate and the semiconductor devices held by the nitrogen-gallium re-fusion layer having a shear strength of 230 kg/cm2 or less in order to easily peel off the substrate from the devices without damaging other layers, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).
Claims 3-9 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kaiser et al. (U.S. Patent No. 8,524,573).
Regarding to claim 3, Kaiser teaches a method of manufacturing a semiconductor-device-formed sapphire substrate, comprising:
forming gallium-nitride-based semiconductor devices on a sapphire substrate (Figs. 1A-B, Figs. 3A-B, column 7, lines 23-26); and then
performing a peeling pretreatment for peeling the semiconductor devices off from the sapphire substrate (Figs. 1C-D, Figs. 3C-D, peeling pretreatment for peeling the semiconductor devices off from the sapphire substrate 1
wherein the peeling pretreatment includes a process of forming a nitrogen-gallium re-fusion layer by applying a laser beam to an interface between the semiconductor devices and the sapphire substrate from a back surface side of the sapphire substrate (Fig. 1D, Fig. 3D, column 10, lines 1-7),
after the laser beam is applied, the sapphire substrate and the semiconductor devices are held by the nitrogen-gallium re-fusion layer with an adhesive strength smaller than an adhesive strength of an adhesive layer that bonds the semiconductor devices to a circuit board (Fig. 1E, Fig. 3E, column 10, lines 7-9, adhesive strength of the nitrogen-gallium re-fusion layer is smaller than an adhesive strength of an adhesive layer that bonds the semiconductor devices to circuit board 4, thereby, as seen in Fig. 3E, the semiconductor devices could be released from substrate 1 while adhered to the circuit board 4).
Kaiser discloses the energy density lies between 200 mJ/cm2 and 400 mJ/cm2, such that that the connection between the carrier and the semiconductor layer is not impaired (column 8, lines 19-31), and the given pulse duration and energy to be adapted such that no cracks arise in the layer to be stripped (column 8, lines 34-35). Kaiser does not state that the laser beam used in the process is applied with an energy density lower than an energy density of a laser beam with which the semiconductor devices peel off from the sapphire substrate, however, it would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to apply an energy density lower than an energy density of a laser beam with which the semiconductor devices peel off from the sapphire substrate in order to prevent cracking or damage to other layers, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955)
Regarding to claim 4, Kaiser teaches the nitrogen-gallium re-fusion layer having a low shear strength such that the sapphire substrate can be removed from the stack (Fig. 3E). Kaiser does specifically disclose the sapphire substrate and the semiconductor devices are held by the nitrogen-gallium re-fusion layer having a shear strength of 230 kg/cm2 or less, however, it would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to configure the sapphire substrate and the semiconductor devices held by the nitrogen-gallium re-fusion layer having a shear strength of 230 kg/cm2 or less in order to easily peel off the substrate from the devices without damaging other layers, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).
Regarding to claim 5, Kaiser teaches the laser beam in the process is applied to each of the gallium-nitride-based semiconductor devices multiple times (column 8, lines 18, “pulses” indicates applying multiple times).
Regarding to claim 6, Kaiser teaches the laser beam in the process is applied to each of the gallium-nitride-based semiconductor devices multiple times (column 8, lines 18, “pulses” means applying multiple times; Fig. 3D, all devices are applied with laser pulses 6).
Regarding to claim 7, Kaiser teaches a method of manufacturing a semiconductor-device-formed sapphire substrate on which gallium-nitride-based semiconductor devices are arrayed and formed on a sapphire substrate (Figs. 3A-B, column 7, lines 23-26), the method comprising:
a peeling preprocessing process of peeling the semiconductor devices off from a sapphire substrate, which is performed after the gallium-nitride-based semiconductor, devices are formed (Figs. 3C-D, peeling the semiconductor devices off from the sapphire substrate 1
wherein, in the peeling pretreatment process, a laser beam having an energy density is applied to an interface between the gallium-nitride-based semiconductor devices and the sapphire substrate from a back surface side of the sapphire substrate (Figs. 3D-E).
Kaiser discloses the energy density lies between 200 mJ/cm2 and 400 mJ/cm2, such that that the connection between the carrier and the semiconductor layer is not impaired (column 8, lines 19-31), and the given pulse duration and energy to be adapted such that no cracks arise in the layer to be stripped (column 8, lines 34-35). Although Kaiser does not state that the laser beam used in the process is applied with an energy density lower than an energy density of a laser beam with which the semiconductor devices peel off from the sapphire substrate, it would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to apply an energy density lower than an energy density of a laser beam with which the semiconductor devices peel off from the sapphire substrate in order to prevent cracking or damage to other layers, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).
Regarding to claim 8, Kaiser teaches in the peeling pretreatment process, the laser beam is applied from the back surface side of the sapphire substrate while applying pressure between the gallium nitride-based semiconductor devices and the sapphire substrate (Fig. 3D, heat from the laser creates a pressure due to thermal expansion).
Regarding to claim 9, Kaiser teaches in the peeling pretreatment process, a region of the interface between the gallium-nitride-based semiconductor devices and the sapphire substrate is divided into a plurality of regions, and the laser beam is applied from the back surface side of the sapphire substrate (Figs. 3D-E).
Regarding to claim 12, Kaiser teaches a method of transferring a semiconductor device from a sapphire substrate, comprising a process of preparing the semiconductor-device-formed sapphire substrate according to claim 3,
a process of forming, on the semiconductor devices on the sapphire substrate or a circuit board, an adhesive layer having an adhesive strength larger than an adhesive strength of a nitrogen-gallium re-fusion layer at an interface between the sapphire substrate and the semiconductor devices (Fig. 3E, forming on the semiconductor devices on the sapphire substrate, adhesive layer 5 having an adhesive strength larger than an adhesive strength of a nitrogen-gallium re-fusion layer at an interface between the sapphire substrate and the semiconductor devices, such that the semiconductor device is then released from substrate while adhered to the circuit board 4);
an alignment process of aligning the semiconductor devices arrayed on the sapphire substrate with the circuit board (Fig. 3D, aligning the semiconductor devices arrayed on the sapphire substrate 1 with the circuit board 4);
a bonding process of bonding the semiconductor devices to the circuit board via the adhesive layer while pressurizing the sapphire substrate against the circuit board (Fig. 3D, column 7, lines 33-39); and
a peeling and arrangement process of peeling the semiconductor devices off from the sapphire substrate by the adhesive strength of the adhesive layer and arranging the semiconductor devices on the circuit board (Fig. 3E).
Regarding to claim 13, Kaiser teaches a method of transferring a semiconductor device from a sapphire substrate, comprising a process of preparing the semiconductor-device-formed sapphire substrate according to claim 7,
a process of forming, on the semiconductor devices on the sapphire substrate or a circuit board, an adhesive layer having an adhesive strength larger than an adhesive strength of a nitrogen-gallium re-fusion layer at an interface between the sapphire substrate and the semiconductor devices (Fig. 3E, forming on the semiconductor devices on the sapphire substrate, adhesive layer 5 having an adhesive strength larger than an adhesive strength of a nitrogen-gallium re-fusion layer at an interface between the sapphire substrate and the semiconductor devices, such that the semiconductor device is then released from substrate while being adhered to the circuit board 4);
an alignment process of aligning the semiconductor devices arrayed on the sapphire substrate with the circuit board (Fig. 3D, aligning the semiconductor devices arrayed on the sapphire substrate 1 with the circuit board 4);
a bonding process of bonding the semiconductor devices to the circuit board via the adhesive layer while pressurizing the sapphire substrate against the circuit board (Fig. 3D, column 7, lines 33-39); and
a peeling and arrangement process of peeling the semiconductor devices off from the sapphire substrate by the adhesive strength of the adhesive layer and arranging the semiconductor devices on the circuit board (Fig. 3E).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kaiser et al. (U.S. Patent No. 8,524,573), as applied to claims 7 and 9 above, in view of Speier (U.S. Patent No. 8,334,152).
Regarding to claim 10, Kaiser teaches in the peeling pretreatment process, the laser beam is applied from the back surface side of the sapphire substrate to apply the laser beam to a region of the interface between the gallium nitride-based semiconductor devices and the sapphire 260). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kaiser in view of Speier to apply the laser beam through a projection mask designed to apply the laser beam to a region smaller than the region of the interface between the gallium nitride-based semiconductor devices and the sapphire substrate in order to prevent contaminations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467.  The examiner can normally be reached on M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HARVEY O MINSUN can be reached on 571-272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/VU A VU/Primary Examiner, Art Unit 2828